DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, 10-15 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2022.
Applicant’s election without traverse of Species C/Subspecies G/Subspecies CA in the reply filed on 2/17/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline US 20040231350 A1.
Re claim 6, Kline teach an air conditioning piping structure (fig 1) for an aircraft (para 2) which causes temperature adjusted air obtained by an air conditioning apparatus of the aircraft and recirculated air discharged from an air-conditioned compartment to flow into a mixing chamber (30) which mixes the temperature adjusted air and the recirculated air, wherein the piping structure comprises: a first pipe (top 22) through which the temperature adjusted air flows; a second pipe (28, fig 1) through which the recirculated air flows, and which is connected to the first pipe; and a guide part (32) configured to guide the recirculated air toward an upstream side of the temperature adjusted air flowing through the first pipe (noting the flow of air is capable if travelling in all directions, especially after hitting mixing structure, para 18).  
Re claim 7, Kline teach at a position where the temperature adjusted air and the recirculated air are merged,  an angle formed by a flow of the temperature adjusted air and a flow of the recirculated air is an acute angle or a right angle (acute angle, fig 2 noting the air merging into one pipe and the curvature naturally makes an acute angle occur).  
 Additionally noting that for clarity, the recitation “an angle formed by a flow of the temperature adjusted air and a flow of the recirculated air is an acute angle or a right angle” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in 
Re claim 8, Kline teach wherein the second pipe is formed into a shape which includes the guide part (para 18, noting all the parts are integral).  
Re claim 9, Kline teach a right first pipe forming the first pipe through which the temperature adjusted air obtained by an air conditioning apparatus which corresponds to a starboard side flows; a right second pipe forming the second pipe through which the recirculated air flows toward a position where the recirculated air is merged with the temperature adjusted air flowing through the right first pipe; a left first pipe forming the first pipe through which the temperature adjusted air obtained by an air conditioning apparatus which corresponds to a port side flows; and a left second pipe forming the second pipe through which the recirculated air flows toward a position where the recirculated air is merged with the temperature adjusted air flowing through the left first pipe, wherein  the mixing chamber includes: a right inlet which causes the temperature adjusted air and the recirculated air which respectively flow through the right first pipe and the right second pipe and are merged to flow into the mixing chamber; and a left inlet which causes the temperature adjusted air and the recirculated air which respectively flow through the left first pipe and the left second pipe and are merged to flow into the mixing chamber from a side opposite to the right inlet, and the guide part is provided with respect to at least one of merging of the temperature adjusted air and the recirculated air on the right side and merging of the temperature adjusted air and the recirculated air on the left side (figs 1- 2, see the rejection of claim 6, para 18, noting two sets of pipes for two ECS packs).
	

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kline in view of Stengel US 9511868 B2.
	Re claim 16, Kline teach an air conditioning system for an aircraft (fig 1, ECS packs), wherein the air conditioning system comprises: the air conditioning piping structure according to claim 6 (see the rejection of claim 6); 


a supply system configured to supply conditioned air which passes through the mixing chamber to the air- conditioned compartment (para 14, 38, fig 1)
 and a recirculation system where the recirculated air discharged from the air-conditioned compartment flows (26, 40).
Kline fail to explicitly teach details of bleed air although it is well known in the art to use bleed air in air conditioning.
Stengel teach the air conditioning apparatus configured to obtain the temperature adjusted air using bleed air and outside air to draw air from compressors and outside highly pressurized air.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include bleed air as taught by Stengel in the Kline invention in order to advantageously allow for a mixing device from cold fresh air provided by the air  conditioning packs and recirculation air extracted from the passenger cabin is  finally used to air-condition the various air conditioning zones of the aircraft.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9862494 B2, US 20160377316 A1, US 5655359 A, US 4942739 A, US 10023317 B2, US 20090073799 A1, US 9272293 B2, US 20170268838 A1, US 7481244 B2, US 20110174407 A1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763